DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The crossed out references on the IDS are not considered because the publication dates listed on the IDS do not match the actual publication dates of the references.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 30 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,617,098. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claim 1 anticipates the limitations of pending claim 30.  That is, pending claim 30 includes all of the limitations patented claim 1, except that patented claim 1 includes the limitations of the groove “extending substantially parallel to the head axis” and the bristle “disposed within the groove”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-27, 29, and 32-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sciandivasci (US 6,421,872).

In re. claim 20, Sciandivasci teaches the article of claim 19, wherein the head is adapted such that the bristle can be removed from the head when the back is at least partially removed from the body (see figure).
In re. claim 21, Sciandivasci teaches the article of claim 19, wherein the first major surface of the body comprises a slot (28) adapted to receive a tab disposed on an edge of the back (col. 4, ln. 55-59.
In re. claim 22, Sciandivasci teaches the article of claim 19, wherein the body further comprises a channel (32) that extends between the first major surface and the second major surface of the body, wherein the channel is adapted to receive the bristle such that the bristle extends through the body (col. 4, ln. 36-40).
In re. claim 23, Sciandivasci teaches the article of claim 19, wherein the bristle comprises a base (34), a tip, and an elongate portion extending between the base and the tip along an undeflected bristle axis (as shown in the figure).

In re. claim 25, Sciandivasci teaches the article of claim 23, wherein the tip of the bristle comprises a ball tip (as shown in the figure).
In re. claim 26, Sciandivasci teaches the article of claim 23, wherein the back is adapted to hold the bristle in place when the back is connected to the first major surface of the body of the head and the head is in a closed configuration (col. 4, ln. 41-47).
In re. claim 27, Sciandivasci teaches the article of claim 26, wherein the back is adapted to engage the base (34) of the bristle when the back is connected to the first major surface of the body of the head and the head is in the closed configuration (col. 4, ln. 41-47).
In re. claim 29, Sciandivasci teaches the article of claim 19, wherein the first major surface of the head comprises a cavity (22) adapted to slidably receive the back (col. 4, ln. 30-35).
In re. claim 32, Sciandivasci teaches the article of claim 19, wherein the bristle comprises a plurality of bristles (40) connected to a common base (see figure), wherein each bristle of the plurality of bristles extends through the body and beyond the second major surface of the body (col. 4, ln. 41-47).
In re. claim 33, Sciandivasci teaches the article of claim 19, wherein the body further comprises a first end (adjacent end (18)) and a second end (opposite end (18)), wherein the back further comprises a first end (abutting end (18)) and a second end (opposite side abutting end (18)), wherein the first end of the back is adjacent to or in contact with the first end of the body when the head is in a closed configuration (when closed) (col. 4, ln. 41-47).
In re. claim 34, Sciandivasci teaches the article of claim 33, wherein the first end of the back comprises a stop (end perpendicular to side (36)) that is adapted to engage the first end of the body when the head is in the closed configuration (col. 4, ln. 41-47).

In re. claim 36, Sciandivasci teaches a method of forming a livestock grooming article (equivalent structure provides equivalent function), comprising: forming a handle (16) that extends along a handle axis (axis extending in direction perpendicular to back (44) sliding direction); connecting a head (12) to the handle, wherein the head extends along a head axis that is substantially orthogonal to the handle axis (extending along back (44) sliding direction); forming a channel (32) through a body of the head (see figure), wherein the channel extends between a first major surface of the body (30) and a second major surface of the body (surface opposite face (30)); inserting a bristle (40) through the channel such that the bristle extends through the body and beyond the second major surface of the body (col. 4, ln. 36-47); and slidably connecting a back (44) to the first major surface of the body in a direction parallel to the head axis (col. 4, ln. 36-47).
In re. claim 37, Sciandivasci teaches the method of claim 36, wherein the bristle comprises a plurality of bristles (40) connected to a common base (34), and wherein the channel of the body comprises a plurality of channels (32), each channel extending through the body between the first major surface and the second major surface, wherein inserting the bristle comprises inserting each bristle of the plurality of bristles through a channel of the plurality of channels such that the plurality of bristles extends through the body and beyond the second major surface of the body (col. 4, ln. 36-47).
In re. claim 38, Sciandivasci teaches the method of claim 36, further comprising removing the bristle from the head, wherein removing the bristle comprises: at least partially removing the back from the first major surface of the body; and directing the bristle through the channel in a .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Sciandivasci as applied to claim 19 above, and further in view of Wilhelmi (US 6,367,422).
In re. claim 28, Sciandivasci fails to disclose the second major surface of the body of the head is curved in a plane normal to the head axis.
Wilhelmi teaches the second major surface (65) of the body of the head is curved in a plane normal to the head axis (fig. 8).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Sciandivasci to incorporate the teachings of Wilhelmi to have the second major surface of the body of the head curved in a plane normal to the head axis, for the purpose of adding greater force and control to movement of the tool during brushing and groom operations.
In re. claim 31, Sciandivasci fails to disclose the second major surface of the back comprises a curved shape in a plane orthogonal to the head axis when the back is connected to the first major surface of the body.

Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Sciandivasci to incorporate the teachings of Wilhelmi to have the second major surface of the back comprise a curved shape in a plane orthogonal to the head axis when the back is connected to the first major surface of the body, for the purpose of adding greater force and control to movement of the tool during brushing and groom operations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 

/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/Primary Examiner, Art Unit 3647